DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  
“laid out open and flat” is contrary to the ordinary understanding of “a single layer material converging to itself to form a right angle of closed edges and having a single point … forming an extraneous reservoir cavity” and “having a single right angle pointed reservoir cavity”; see lines 3+. 
How the towel is capable of being folded, wrapped, twisted and rolled…in a mitt configuration and simultaneously interchangably and alternately laid out open and flat”.  Note simultaneous is considered a condition “at the same time”.  The intended scope is unclear.  Note also that relative terms such as “extraneous” require clear ranges for understanding including cover a user’s hand or tool (1:3), encompasses a user’s hand (1:7-8); “excess of material” (2:2) hands and tools have different dimensions – thus defining a device by generic examples prevents a clear understanding of the metes and pounds of what is covered. Note also the formed shapes of claim 8 are inconsistent with forming a right angle pointed reservoir cavity unless the single layer is folded into this configuration with at least one closed fold edge.

Closed edges are not generally understood for a towel or mitt configuration.  
Furthermore “interiorly and exteriorly” (3:3, 4:3); “flowing open sides” (5:2) .
Regarding claims 4 and 6, note that a proper dependent claim must include all of the limitations of a claim from which it depends; see MPEP 608.01(m-n). Dependent claims directed to only single elements of a preceding claim present clarity issues in that the intended scope of the claim does not include other recited elements ie. only the reservoir of claim 1 (4:1).
While a means for grasping might be considered an inner edge as described in the Specification, it is not clearly directed to a corner element and/or a single point of a seamless construction provided with a separate means. Note that the means is described as a fastened edge; see Specification pg. 3, para. 3.  Therefore the “means” is considered indefinite due to invoking 35 USC 112(f) and not being directly related to identifiable corresponding structure within the Specification.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 and 7-8 are rejected, as best understood, under 35 U.S.C. 102(a)1 as being anticipated by Hong (US 2011/0209296).
Hong discloses a wiping and cleaning towel configured to be a mitt, relatively flat (at 43) and having an extraneous portioned reservoir 41 formed away from side edges which remain open such that a user might place tool 30 (or hand) into; see figure 6.  The towel is of a flexible material capable of folding, wrapping in a taut condition, etc. as claimed; para. 4; 41.
Regarding claim 4, the point of the reservoir is considered a means as best understood.
Regarding different materials and shapes (rectangular) see patches/material 42 (22) in fig. 6; para. 34.
Claims 1-5 are rejected, as best understood, under 35 U.S.C. 102(a)1 as being anticipated by Hernandez (US 4,110,846).
Hernandez discloses a single layer towel 6 with extraneous material, flowing sides and also comprising a pointed reservoir cavity or hood portion defined by panels 11 and 12 and forming a point at apex 8.  The article is considered fully capable of use as claimed as a towel and by insertion of a users hand and wiping; see col. 1, line 49; figures 1-5. Regarding claim 4, the point of the reservoir is considered a means as best understood.

Claims 1-5 and 7-8 are rejected, as best understood, under 35 U.S.C. 102(a)1 as being anticipated by Varon (US D470,704).
Varon discloses a seamless wiping mitt 1 comprising a relatively flat portion a pointed single reservoir cavity formed from extraneous material and away from side edges; see figure 1.  The mitt is considered fully capable of cleaning use with a user’s hand and finger inserted therein and to be be laid out flat as best understood.  Single reservoir cavity is considered a single point grasping means.  Sides are considered open and of a formed square material.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected, as best understood, under 35 U.S.C. 103 as being unpatentable over Varon (US D470,704) in view of Ferdenzi (US Des.418,954).
Varon is considered to provide a generally projecting pointed cavity however does not provide an opening as claimed.  Ferdenzi teaches a cleaning mitt comprising an open ended pointed cavity capable of use for hand and finger insertion.  It would have been obvious to one of ordinary skill in the art to provide an open pointed (single) cavity as taught by Ferdenzi in the invention to Varon in order to expel liquids from the interior.  
Response to Arguments
Applicant's arguments filed 8/30/21 have been fully considered but they are not persuasive.  Issues remain with the clarity of the claims.  Regarding improperly formatted dependent claims 4 and 6 see MPEP 608.01(m-n); claim drafting guidance; claim formatting of cited US patents.
The claimed terms must be clear and define the invention; see above discussion regarding a flat laid out towel and a mitt with a reservoir cavity; simultaneous; etc.  Structural elements must be clearly presented with respect to one another to allow one of ordinary skill in the art to determine how not to infringe upon the invention; see MPEP 2173.
It is uncertain how the invention is intended to be defined being formed and then laid out flat are two different conditions – not considered simultaneous.  The statement identifying the mitt and towel referred to are two in one, and the formation of the towel or mitt is interchangeable is not understood.  An apparatus claim should clearly define the elements that make up the apparatus not how it might be formed or used.  Note again that figure B2 is considered representative of the claimed device however it is not clear how the pointed reservoir cavity is established with open sides capable of being layed out flat.  Note also the title of the invention refers to an L shape half mitt.  A towel with a reservoir away from the sides is not understood to correlate to the title.
The claims, as best understood, are not considered to distinguish a novel device over the prior art.  Claim structure must be organized and correlated in such a manner as to present a complete operative device. 
The intended use of the prior art is not considered to differentiate applicants invention over the prior art structural device as disclosed.  The manner of operating a claimed device does not differentiate an apparatus from the prior art.  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). Furthermore, a limitation directed to an intended use of an apparatus or a process additionally requires a structural difference or a manipulative difference between the claimed invention and the prior art. See In re Otto, 312 F.2d 937, 938, 136 USPQ 458, 459 (CCPA 1963); In re Sinex, 309 F.2d 488, 492, 135 USPQ 302, 305 (CCPA 1962); In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed.Cir. 1997).
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See also towels of Banamy; Bridges; Wood; Jensen; Pacheco et al.; laid out flat mitts of Jarosinski and Storandt; L shape mitt of Woodard; pointed mitt of Sandusky; etc.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER R HARMON whose telephone number is (571)272-4461. The examiner can normally be reached M-F 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Tarrazano can be reached on (571) 272-1515. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER R HARMON/Primary Examiner, Art Unit 1759